O’Donnell, J.,
concurring.
{¶ 22} In my view, resolution of this case involves a matter of statutory construction. In reviewing a statute, we are to accord the plain meaning to the words of the statute, absent any ambiguity. This statute is not ambiguous.
*305{¶ 23} R.C. 2945.71 sets forth the statutory right to a speedy trial in Ohio and catalogs three classifications of persons against whom a charge is pending, dependent upon the degree of the offense with which the person is charged. Subdivision (A) pertains to “a person against whom a charge is pending in a court not of record, or against whom a charge of minor misdemeanor is pending in a court of record.” (Emphasis added.) Subdivision (B) pertains to “a person against whom a charge of misdemeanor, other than a minor misdemeanor, is pending in a court of record.” (Emphasis added.) And, thirdly, insofar as is relevant here, subsection (C) specifies:
{¶ 24} “A person against whom a charge of felony is pending:
{¶ 25} “* * *
{¶ 26} “(2) Shall be brought to trial within two hundred seventy days after the person’s arrest.” (Emphasis added.)
{¶ 27} Reading the statute in its entirety in order to discern the legislative intent, it is apparent to me that this statute applies only to persons against whom charges are pending.
{¶ 28} More relevant here is the fact that the only subsection of this statute that applies to this case is subsection (C), which has as its predicate that it applies only to a person against whom a charge of felony is pending. While the majority and dissenting opinions discuss which is the more preferable interpretation of this statute, the language used by the General Assembly does not refer to the circumstance confronting Sandra Azbell in this case: that of being arrested but not charged. No subsection of R.C. 2945.71 pertains to the circumstance in which a person has been arrested but not charged; nor does the statute require that upon arrest, a charge must be presented against that person within any stated time period. Rather, this statute applies only to those who have charges pending against them.
{¶ 29} In my view, this case does not implicate Azbell’s constitutional rights; the statutory definition of “speedy trial” in Ohio is contained in R.C. 2945.71, and the plain language of that statute mandates that “[a] person against whom a charge of felony is pending * * * (2) [sjhall be brought to trial within two hundred seventy days after the person’s arrest.” This statute does not specify any time within which the state must present charges.
{¶ 30} Although the police arrested and questioned Azbell on May 30, 2003, they released her less than an hour later and presented no charge against her until nearly 11 months later. Accordingly, because R.C. 2945.71 applies only to those against whom a charge is pending, she cannot claim that the speedy-trial *306statute applied to her May 2003 arrest. It does not. For these reasons, I concur in the judgment reversing the decision to the contrary of the court of appeals.